Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered February 4, 2003, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The court properly declined to sentence defendant as a youthful offender. Since defendant was convicted of an armed felony, youthful offender treatment would require a showing of mitigating circumstances (CPL 720.10 [2] [a] [ii]; [3]), and we do not find that such circumstances were present. In any event, given the circumstances of the crime, denial of youthful offender treatment was a proper exercise of discretion. Concur—Nardelli, J.P, Andrias, Rosenberger and Friedman, JJ.